Exhibit 10.(ii)

STRYKER CORPORATION

TERMS AND CONDITIONS

RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

1. The Options to purchase Shares of Stryker Corporation (the “Company”) granted
to you during 2010 are subject to these Terms and Conditions Relating to
Nonstatutory Stock Options Granted Pursuant to the 2006 Long-Term Incentive Plan
(the “Terms and Conditions”) and all of the terms and conditions of the Stryker
Corporation 2006 Long-Term Incentive Plan, as amended (the “Plan”), which is
incorporated herein by reference. In the case of a conflict between these Terms
and Conditions and the terms of the Plan, the provisions of the Plan will
govern. Capitalized terms used but not defined herein have the meaning provided
therefor in the Plan.

2. Upon the termination of your employment with the Company or a Subsidiary,
your right to exercise the Options shall be only as follows:

(a) If your employment is terminated by Retirement (as such term is defined in
the Plan or determined under local law), you or your estate (in the event of
your death after such termination) shall have the right, at any time on or prior
to the 10th anniversary of the grant date, to exercise the Options with respect
to all or any part of the Shares subject thereto, regardless of whether the
right to purchase Shares had accrued on or before the last day on which you were
an Employee of the Company or any Subsidiary.

(b) If your employment is terminated by reason of Disability (as such term is
defined in the Plan or determined under local law) or death, your estate shall
have the right, for a period of one year following such termination, to exercise
the Options with respect to all or any part of the Shares subject thereto,
regardless of whether the right to purchase such Shares had accrued on or before
the date of such termination.

(c) If you cease to be an Employee of the Company or a Subsidiary for any reason
other than those provided in (a) or (b) above, you or your estate (in the event
of your death after such termination) may, within the thirty (30)-day period
following such termination, exercise the Options with respect to only such
number of Shares as to which the right of exercise had accrued on or before the
Termination Date. If you are a resident of or employed in the United States,
“Termination Date” shall mean the effective date of termination of your
employment with the Company or a Subsidiary. If you are resident or employed
outside of the United States, “Termination Date” shall mean the earliest of
(i) the date on which notice of termination is provided to you, (ii) the last
day of your active service with the Company or a Subsidiary, or (iii) the last
day on which you are an Employee of the Company or a Subsidiary, as determined
in each case without including any required advance notice period and
irrespective of the status of the termination under local labor or employment
laws.

(d) Notwithstanding the foregoing, the Options shall not be exercisable in whole
or in part (i) after the 10th anniversary of the grant date, or (ii) except as
provided in Section 3(c) hereof or in the event of termination of employment
because of Disability, Retirement or death, unless you shall have continued in
the employ of the Company or one of its Subsidiaries for one (1) consecutive
year following the date of grant of the Options.



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if you are eligible for Retirement but cease
to be an Employee of the Company or a Subsidiary for any other reason before you
retire, your right to exercise the Options shall be determined as if your
employment ceased by reason of Retirement.

(f) If you are both an Employee and a Director, the provisions of this Section 2
shall not apply until such time as you are neither an Employee nor a Director of
the Company.

(g) If you are resident or employed in a country that is a member of the
European Union, the grant of the Options and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Options is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.

3. The number of Shares subject to the Options and the price to be paid
therefore shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:

(a) In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such share shall be
exchanged, or to which each such share shall be entitled. The Options shall also
be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the Options, such adjustments shall be made in
accordance with such determination.

(b) Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Committee shall determine. Notice of any
adjustment will be given to you and such adjustment (whether or not such notice
is given) shall be effective and binding for all purposes hereof.

(c) The Committee shall have the power, in the event of any disposition of
substantially all of the assets of the Company, its dissolution or of any merger
or consolidation of the Company with or into any other corporation, to amend the
Options to permit the exercise of the Options prior to the effectiveness of any
such transaction and to terminate the Options as of such effectiveness.

 

2



--------------------------------------------------------------------------------

4. To exercise the Options, you must complete the on-line exercise procedures as
established through UBS, the outsourced stock plan administration vendor, at
www.ubs.com/onesource/SYK. As part of such procedures, you shall be required to
specify the number of Shares that you elect to purchase and the date on which
such purchase is to be made, and you shall be required to make full payment of
the Exercise Price. An Option shall not be deemed to have been exercised (i.e.,
the exercise date shall not be deemed to have occurred) until the notice of such
exercise and payment in full of the Exercise Price (other than any fractional
share payment) are provided. The exercise date will be defined by the New York
Stock Exchange (NYSE) trading hours. If an exercise is completed after the
market close or on a weekend, the exercise will be dated the next following
business day.

The Exercise Price may be paid in such manner as the Committee may specify from
time to time in its sole discretion and as established through UBS, including
(but not limited to) the two following methods: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase that does not exceed the aggregate
Exercise Price and will receive a cash payment from you to the extent of any
remaining balance of the aggregate Exercise Price or (ii) cash payment.

5. Regardless of any action the Company takes with respect to any or all income
tax (including U.S. federal, state and local taxes and/or non-U.S. taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and the Subsidiary that employs you (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant of the
Options, the vesting of the Options, the exercise of the Options, the subsequent
sale of any Shares acquired pursuant to the Options and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Options to reduce or eliminate your liability for Tax-Related
Items.

Prior to the delivery of Shares upon exercise of your Options, if your country
of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may withhold a portion of the
Shares (in whole numbers only; no fractional Shares will be withheld or issued
pursuant to the exercise of the Options hereunder) otherwise issuable upon
exercise of the Options that have an aggregate Fair Market Value sufficient to
pay the minimum Tax-Related Items required to be withheld with respect to the
Shares. The cash equivalent of the Shares withheld will be used to settle the
obligation to withhold the Tax-Related Items. To the extent the number of Shares
withheld is insufficient to settle your obligation for the Tax-Related Items,
you will be required to make a direct payment to the Company to the extent of
any remaining balance of the aggregate Tax-Related Items (or the Company may, in
its discretion, withhold such remaining balance from your regular salary and/or
wages if permitted under applicable law). In the event the withholding
requirements are not satisfied through the withholding of Shares or, through
your regular salary and/or wages, or other amounts payable to you, no Shares
will be issued to you (or your estate) upon exercise of the Options unless and
until satisfactory arrangements (as determined by the Board of Directors)

 

3



--------------------------------------------------------------------------------

have been made by you with respect to the payment of any Tax-Related Items which
the Company and the Subsidiary that employs you determines, in its sole
discretion, must be withheld or collected with respect to such Options. By
accepting these Options, you expressly consent to the withholding of Shares
and/or cash as provided for hereunder. All other Tax-Related Items related to
the Options and any Shares delivered in payment thereof are your sole
responsibility.

The Options are intended to be exempt from the requirements of Code
Section 409A. The Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion, and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.

6. If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the Options or have previously signed such an agreement and
you breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a subsidiary or during the one-year period following
termination of employment, any unexercised portion of the Options shall be
rescinded and you shall return to the Company all Shares that were acquired upon
exercise of the Options that you have not disposed of and the Company shall
repay you an amount for each such Share equal to the lesser of the Exercise
Price or the Fair Market Value of a Share at such time. Further, you shall pay
to the Company an amount equal to the profit realized by you on all Shares that
were acquired upon exercise of the Options that you have disposed of. For
purposes of the preceding sentence, the profit shall be the difference between
the Exercise Price and the Fair Market Value of the Shares at the time of
disposition.

7. The Options shall be transferable only by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you. If you
shall purport to make any transfer of the Options, except as aforesaid, the
Options and all rights thereunder shall terminate immediately.

8. If you are resident or employed outside of the United States, you agree, as a
condition of the grant of the Options, to repatriate all payments attributable
to the Shares and/or cash acquired under the Plan (including, but not limited
to, dividends and any proceeds derived from the sale of the Shares acquired
pursuant to the Options) in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company, as may be required to allow the
Company to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).

 

4



--------------------------------------------------------------------------------

9. The Options shall not be exercisable in whole or in part, and the Company
shall not be obligated to issue any Shares subject to the Options, if such
exercise and sale would, in the opinion of counsel for the Company, violate the
Securities Act of 1933, or other Federal, State or non-U.S. statutes having
similar requirements, as in effect at the time. The Options are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
Options under any securities exchange requirements or under any applicable law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issuance of shares under
the Options, the Options may not be exercised in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.

10. The grant of the Options shall not confer upon you any right to continue in
the employ of the Company nor limit in any way the right of the Company to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the exercise of the
Options until the date of issuance of such Shares.

11. You acknowledge and agree that the Plan is discretionary in nature and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time. The grant of the Options under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of stock options or
benefits in lieu of stock options in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of any grant, the number of Shares subject to the grant, the vesting
provisions and the exercise price. Any amendment, modification or termination of
the Plan shall not constitute a change or impairment of the terms and conditions
of your employment with the Company.

12. Your participation in the Plan is voluntary. The value of the Options and
any other awards granted under the Plan is an extraordinary item of compensation
outside the scope of your employment (and your employment contract, if any). Any
grant under the Plan, including the grant of the Options, is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

13. These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

14. The Options are Nonstatutory Stock Options and shall not be treated as
Incentive Stock Options.

15. The Company and the Subsidiary that employs you hereby notify you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the grant of the Options and your
participation in the Plan, pursuant to applicable personal data protection laws.
The collection, processing and transfer of your personal data is necessary for
the Company’s administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the Plan. As such, you
voluntarily acknowledge, consent and agree (where required under applicable law)
to the collection, use, processing and transfer of personal data as described
herein.

 

5



--------------------------------------------------------------------------------

The Company and the Subsidiary that employs you hold certain personal
information about you, including (but not limited to) your name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company and the Subsidiary that employs you will process
the Data for the exclusive purpose of implementing, administering and managing
your participation in the Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.

The Company and the Subsidiary that employs you will transfer Data as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Subsidiary that employs you
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world. You hereby authorize (where required under applicable law)
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf to a broker or other third party
with whom you may elect to deposit any Shares acquired pursuant to the Plan.

You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local HR manager.

16. The grant of the Options is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law). No employee of the Company is permitted to advise you
on whether you should purchase Shares under the Plan. Investment in Shares
involves a degree of risk. Before deciding to purchase Shares

 

6



--------------------------------------------------------------------------------

pursuant to the Options, you should carefully consider all risk factors relevant
to the acquisition of Shares under the Plan and you should carefully review all
of the materials related to the Options and the Plan. In addition, you should
consult with your personal advisor for professional investment advice.

17. All questions concerning the construction, validity and interpretation of
the Options and the Plan shall be governed and construed according to the laws
of the State of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the Options or the Plan shall be
brought only in the state or federal courts of the State of Michigan.

18. The Company may, in its sole discretion, decide to deliver any documents
related to the Options or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents be electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

19. If you are resident outside of the United States, you acknowledge and agree
that it is your express intent that these Terms and Conditions, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Options, be drawn up in English. If you have received these
Terms and Conditions, the Plan or any other documents related to the Options
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

20. Notwithstanding any provisions of these Terms and Conditions to the
contrary, the Options shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different), as are
forth in the applicable Addendum to these Terms and Conditions. Further, if you
transfer your residence and/or employment to another country reflected in the
Addenda to these Terms and Conditions, the special terms and conditions for such
country will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan. Any applicable Addendum shall constitute part of these Terms and
Conditions.

21. The Company reserves the right to impose other requirements on the Options,
any Shares acquired pursuant to the Options, and your participation in the Plan,
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

* * * * *

 

7